SETTLEMENT AGREEMENT AND RELEASE

This Settlement Agreement and Release (“Agreement”) is made this __ day of April, 2019,
by and between the Defendants JT RESTAURANT CORP. d/b/a Angelina’s Pizzeria &
Restaurant, AND VINCENT SORRENTINO (“DEFENDANTS”), and Plaintiff JOSE ZAVALA
(“CLAIMANT,” or “RELEASOR”) (hereinafter the “Settling Parties”).

RECITALS

A. WHEREAS, CLAIMANT alleged, among other things, that DEFENDANTS and
Giuseppe Magnotta failed to pay him minimum wage and overtime wages due in
connection with services that he performed on DEFENDANTS?’ behalf; and

B. WHEREAS, on March 12, 2018, CLAIMANT initiated a lawsuit against the
DEFENDANTS and Giuseppe Magnotta in Federal Court for the Eastern District of
New York, such case being styled Zavala v. JT Restaurant Corp., et al., Case No. 18-
CV-01530 (ADS)(ARL) (the “Lawsuit”); and

C. WHEREAS, on November 7, 2018, the Settling Parties participated in a mediation with
Mediator Patrick McKenna; and

D. WHEREAS, no Court has considered or determined the claims presented; and

E. WHEREAS, DEFENDANTS deny CLAIMANT’S allegations in their entirety and
admit no wrongdoing nor any liability with respect to CLAIMANT’S allegations; and

F. WHEREAS, CLAIMANT and the DEFENDANTS wish to compromise and settle all
of their respective claims against the other relating to the Lawsuit;

NOW THEREFORE, in consideration of the foregoing and in consideration of the covenants,
warranties and promises set forth below, receipt of which is hereby acknowledged, the Settling
Parties agree as follows:

AGREEMENT

 

1. Consideration, The Settling Parties are entering into this Settlement Agreement and
Release in exchange for good and valuable consideration. CLAIMANT agrees that he will not
seek any further consideration from DEFENDANTS, including any monetary payment, beyond
that which is set forth in Paragraph 2 of this Settlement Agreement. In addition, CLAIMANT
agrees that the amount being paid to him represents all alleged unpaid regular and overtime wages
and other alleged damages from the commencement of his employment with the DEFENDANTS
to the present, interest, civil monetary penalties, liquidated damages, and attorneys’ fees.
CLAIMANT agrees that, with the payments stated below, CLAIMANT will have been paid in full
for all hours worked for DEFENDANTS for the period encompassing the entire period of his
employment with the DEFENDANTS, including, but not limited to, any and all claims for wages,
supplements, statutory penalties and overtime pay.

 
2. Settlement Compensation. In consideration of the release and other obli gations entered
into by the Settling Parties pursuant to this Agreement, the RELEASEES agrees to issue the following
payments, totaling SIXTY THOUSAND DOLLARS ($60,000.00), to the CLAIMANT:

a. To Jose Zavala, the gross amount of $39,412.13; and

b. To Pechman Law Group PLLC the gross amount of $20,587.87 for litigation
expenses, costs, and attorneys’ fees, subject to the issuance of a 1099 form.

CLAIMANT expressly directs DEFENDANTS to mail the Settlement Payments, as
detailed above, to his legal counsel, Pechman Law Group PLLC, acknowledges that receipt of the
Settlement Payments by his counsel constitutes receipt thereof by CLAIMANT, and agrees that
the Settlement Payments constitute an accord and satisfaction.

CLAIMANT further agrees that, with the payments stated above, CLAIMANT will have
been paid in full for all hours worked for DEFENDANTS for the period encompassing the entire
period of his employment with the DEFENDANTS, including, but not limited to, any and all
claims for wages, supplements, statutory penalties and overtime pay. CLAIMANT will be
materially breaching this Agreement if CLAIMANT claims in the future that he has not been paid
the minimum wage, spread of hours pay, and/or overtime pay or any other monies, including
statutory penalties and interest, for any work for RELEASEES for the period encompassing his
entire employment with the DEFENDANTS.

3. Delivery. All checks shall be sent to:

PECHMAN LAW GROUP PLLC
488 Madison Avenue — 17" Floor
New York, New York 10022

4. Timing.

DEFENDANTS shall pay the Plaintiff the total sum of SIXTY THOUSAND DOLLARS
($60,000.00), as follows:

A. On or before April 15, 2019 or within five (5) days of: (a) the Court’s approval of the
Settling Parties’ Settlement Agreement and dismisses this matter with prejudice, and
(b) the receipt, by DEFENDANTS’ legal counsel, of a fully completed and executed
W9 form from the CLAIMANT and a fully completed and executed W9 form from
Pechman Law Group PLLC, whichever is later, DEFENDANTS shall make the

following payment totaling TWENTY-FIVE THOUSAND DOLLARS ($25,000.00) as
follows:

1. To “Jose Zavala” the amount of $16,421.72 reflected ona 1099 Form; and

2. To“Pechman Law Group PLLC” the amount of $8, 578.28 representing
attomeys’ fees and disbursements, reflected on a 1099 Form.

2
Rp *

CLAIMANT avers that he has or will apply for his ITIN number. Thus, upon filing his
application, CLAIMANT shall write "Applied For" instead of a social security number or Tax
Identification Number on his W-9 form, and shall provide the DEFENDANTS with a completed
W-9 with his ITIN on or before December 31, 2019.

B. Commencing on or before May 15, 2019, or within five (5) days of (a) the Court’s
approval of the Settling Parties’ Settlement Agreement and dismisses this matter with
prejudice, and (b) the receipt, by DEFENDANTS? legal counsel, of fully completed
and executed W9 form from the CLAIMANT (with “Applied For” instead of a social
security number or Tax Identification Number on said form, as set forth above)
and a fully completed and executed W9 form from Pechman Law Group PLLC,
whichever is later, DEFENDANTS shall make ten more monthly payments to the
CLAIMANT, in thirty (30) day intervals, each payment totaling THREE THOUSAND
FIVE HUNDRED DOLLARS ($3,500.00), for a total of ten payments totaling
THIRTY-FIVE THOUSAND DOLLARS ($35,000.00). These payments shall be made
as follows:

1. To “Jose Zavala”, the amount of $2,299.04 reflected on a 1099 Form; and

2. To “Pechman Law Group PLLC” the amount of $1,200.96 representing
attomeys’ fees and disbursements, reflected on a 1099 Form.

DEFENDANTS will issue an IRS Form 1099 to CLAIMANT, and IRS Form 1099 to Pechman
Law Group PLLC reflecting the payments specified in the payment schedule after the end of the calendar
year in which the payment is paid.

In the event that RELEASEES fail to adhere to the payment schedule required in paragraph
“4” of this “SETTLEMENT AGREEMENT AND RELEASE”, CLAIMANT will be entitled to
enter a judgment against Defendants Vincent Sorrentino and JT Restaurant Corp. in the amount of
SIXTY THOUSAND DOLLARS ($60,000.00), minus any and all payments made to date pursuant
to this Paragraph “4” by the DEFENDANTS.

Vincent Sorrentino, and Giuseppe Magnotta on behalf of JT Restaurant Corp., shall each
execute an Affidavit of Confession of Judgment in the forms annexed hereto as Schedule “B,” and
agree to deliver an executed original Confession of Judgment to CLAIMANT’S counsel
contemporaneously with the execution of this Agreement. These Affidavits of Confession of
Judgment shall be held in escrow by CLAIMANT’s legal counsel, Louis Pechman, Esq., and the
original and any photocopies/duplicates of same shall be returned to DEFENDANTS’ legal
counsel upon the completion of the payments by the DEFENDANTS as set forth above.

Prior to entering any Judgment by Confession, CLAIMANT shall give written notice of
such default to the DEFENDANTS, and DEFENDANTS shall have ten (10) calendar days from
written notice to cure any such default. Notice of any such default shall be given to both the
DEFENDANTS and DEFENDANTS’ legal counsel to the attention and at the physical addresses
and e-mail addresses set forth in paragraph “23” herein, and via the procedure set forth in that
paragraph “23”,
5. Other Payments, Except as provided in this Agreement, no other payments are
owed to the CLAIMANT.

6. Taxes. The CLAIMANT agrees to pay all federal, state and/or local taxes, if any, which are
required by law to be paid by him with respect to this settlement in a timely fashion. The CLAIMANT
further agrees that in the event DEFENDANTS becomes liable for payment of any taxes, or fines
related to unpaid taxes, by any government entity for any amounts CLAIMANT failed to pay for
amounts received by him pursuant to this Agreement, CLAIMANT will indemnify RELEASEES for
any such taxes or fines, as well as reasonable attorneys’ fees and costs incurred by the
DEFENDANTS in contesting these taxes or collecting indemnification from CLAIMAINT.

6. Release Of All Fair Labor Standards Act And New York Labor Law Related
Claims,

 

For purposes of this Agreement, the term “RELEASEES” shall mean JT Restaurant Corp.,
its shareholders, officers, directors, and employees, Giuseppe Magnotta and Vincent Sorrentino.

RELEASOR understands and agrees that the Settlement Compensation is in full
satisfaction of any and all obligations RELEASEES may have with respect to RELEASOR’S
claims for alleged unpaid wages (including but not limited to minimum and/or overtime wages),
alleged unlawful wage deductions, “spread-of-hours” pay, liquidated damages, statutory penalties,
interest and attorneys’ fees under the wage and hour provisions of the New York State Labor Law,
the Fair Labor Standards Act, and any other applicable wage hour and wage payment laws, rules
or regulations for anything that has occurred up to the date RELEASOR executes this Settlement
Agreement. RELEASOR affirms that, other than the claims alleged herein, he has reported all
hours he worked while employed by DEFENDANTS, and that he has been paid and/or has
received all compensation, wages, bonuses, commissions, severance, sick leave, vacation, personal
or other paid time off, and/or any other benefits to which he may have been entitled as a result of
his employment with the RELEASEES.

7. Dismissal

a. Upon full execution of this Agreement, or within five (5) business days thereof, the
Settling Parties agree that the DEFENDANTS’ legal counsel will cause to be filed
with the Court a Motion to Approve this Settlement Agreement.

b. Should the Court not approve the settlement, the Settling Parties agree that they will
have forfeited no rights and will revert to the stance of litigation as it existed on the
date this Agreement was submitted to the Court for approval.

c. CLAIMANT agrees to the dismissal of the Lawsuit with prejudice, subject only to
DEFENDANTS’ satisfaction of all their obligations under this Agreement, for
which the United States District Court, Eastern District of New York shall retain
jurisdiction.
8. No Charges Exist and No Charges Will Be Filed For Released Claims.

CLAIMANT represents that, other than the matter of Zavala v. JT Restaurant Corp., et
al., Case No. 18-CV-01530 (ADS)(ARL), currently pending in the Federal District Court for the
Eastern District of New York, he does not currently have pending before any court (U.S. or
foreign) or before any federal, state, or local governmental agency (U.S. or foreign) any dispute
of any kind against RELEASEES. CLAIMANT agrees that any claim that is brought for claims
released by this Agreement, will be automatically dismissed, and RELEASEES will be entitled
to reasonable costs and reasonable attorneys’ fees incurred in defending against any such
claims/charges.

9. Remedy for Breach. The parties agree that the United States District Court,
Eastern District of New York shall retain jurisdiction in the event of any alleged breach of the
Agreement. In the event of any litigation to enforce or regarding a breach of the terms of this
Agreement, the prevailing party shall be entitled to receive from the other reasonable attorneys’
fees and costs.

10. Subpoena. Upon receipt of any subpoena, court order or other legal process
compelling the disclosure of any information or documents relating to the DEFENDANTS, the
CLAIMANT shall give the DEFENDANTS ten (10) days’ written notice prior to responding, so
as to permit the RELEASEES to protect their interests to the fullest extent possible.

11. Advice of counsel, All parties acknowledge that they have had an opportunity to
receive advice about the terms and legal effects of this Agreement from counsel of their
choosing. CLAIMANT hereby represents that he has consulted his attorney(s) about this
Agreement before signing it.

 

12. Governing Law and Interpretation, The Agreement shall be governed and
conformed in accordance with the laws of the State of New York without regard to its conflict of

laws provision.

13. Exclusive Jurisdiction, Any claim, dispute or disagreement arising under or in
any way relating to this Agreement shall be submitted to a New York State Court of competent
jurisdiction located in Nassau County, New York or the United States District Court, Eastern
District of New York. Such courts shall have exclusive jurisdiction over such claim, dispute or
disagreement, and the parties’ consent to the personal jurisdiction of those courts.

 

14. Non-Admission of Wrongdoing. The parties agree that neither this Agreement
nor the furnishing of any consideration for this Agreement shall be deemed or construed at any
time for any purpose as an admission by either party of any liability or unlawful conduct.
15. Absence of Reliance. The parties acknowledge that in agreeing to this
Agreement, they have not relied in any way upon representations or statement of the other party
other than those representations or statements set forth in this Agreement.

 

16. Entire Agreement. This Agreement, including any and all Exhibits, set forth the
entire agreement between the parties, and supersedes any prior contracts, agreements, or
understandings between the parties.

17. Amendment, This Agreement may not be modified, altered, or changed except
upon express, written consent of all parties, which includes specific reference to this Agreement.

18. Severability. In the event any provision contained in this Agreement shall be
determined to be invalid, illegal or otherwise unenforceable, all remaining provisions in this
Agreement shall remain in full force and effect. Should the release language be null and void,
the parties will execute a new or supplemental agreement which will correct this failing, without
receiving any additional consideration because this Agreement was provided with the
expectation that it would be fully enforceable.

19. Section Headings. The sections headings are solely for convenience of reference
and shall not in any way affect the interpretation of this Agreement.

20. Counterparts/Electronic/Electronic Signature. The Parties may execute this

Agreement in counterparts, and execution in counterparts shall have the same force and effect as
if CLAIMANT and DEFENDANTS have signed the same instrument. Any Party may execute
this Agreement by physically signing on the designated signature block below and transmitting
that signature page via facsimile and/or email to counsel for the other Party. Any signature made
and transmitted by facsimile and/or email for the purpose of executing this Agreement shall be
deemed an original signature for purposes of this Agreement and shall be binding upon the Party
whose counsel transmits the signature page by facsimile.

21. Claimant’s Representations. El Demandante representa que su idioma materno
es el espafiol y que sus abogados de Pechman Law Group PLLC han repasado todos los términos
de este Acuerdo con él en espafiol. El Demandante ha entendido todos los términos de este
Acuerdo, y los acepta voluntariamente al firmar el Acuerdo. (Plaintiff represents that his
primary language is Spanish and that his counsel, Pechman Law Group PLLC has reviewed all
terms of this Agreement with him in Spanish. Plaintiff has fully understood all terms of this
Agreement and voluntarily accepts them by signing below.)

22. Notices. Any notice or communication that the Parties desire to give or are
required to give to the other(s) shall be in writing and sent by both regular mail addressed to such
other Party at the address(es) set forth below, and via e-mail to the DEFENDANTS’ legal counsel.
Notice shall be deemed communicated from the date of mailing. The addresses for notice are as
follows, unless otherwise specified:

 

PARTY ADDRESS Copy To:

 

 

 

 

 
 

Defendants | David S. Feather, Esq. Vincent Sorrentino

FEATHER LAW FIRM, P.C. c/o JT Restaurant Corp. d/b/a
666 Old Country Road, Suite 605 Angelina’s Pizzeria

Garden City, NY 11530 33 Atlantic Avenue

e-mail: Lynbrook, New York 11563

DFeather@FeatherLawFirm.com

Giuseppe Magnotta

c/o JT Restaurant Corp. d/b/a
Angelina’s Pizzeria

33 Atlantic Avenue
Lynbrook, New York 11563

 

Claimant | Louis Pechman, Esq.

PECHMAN LAW GROUP PLLC
488 Madison Avenue — 17" Floor
New York, New York 10022
pechman@pechmanlaw.com

 

 

 

 

 

THE PARTIES ARE SIGNING THIS SETTLEMENT AGREEMENT AND RELEASE
VOLUNTARILY AND KNOWINGLY.

THE CLAIMANT ACKNOWLEDGES THAT THIS SETTLEMENT AGREEMENT
AND RELEASE WAS TRANSLATED INTO A LANGUAGE UNDERSTOOD BY
CLAIMANT, THAT HE HAS HAD THE OPPORTUNITY TO REVIEW AND
CONSIDER THE TERMS AND PROVISION OF THIS AGREEMENT, AND THAT HE
HAS CONSULTED WITH HIS LEGAL COUNSEL BEFORE SIGNING THIS
SETTLEMENT AGREEMENT AND RELEASE.

THIS IS A LEGAL DOCUMENT — READ CAREFULLY BEFORE SIGNING.

The parties knowingly, voluntarily and with the approval of their counsel executed this
Agreement as of the date set forth below:

Claimant:

ose Zavelk

Ipse Zavala

4/2 2Q0I7

Dated:
VIVIANNA A. MORALES

Sworn to me this Notary Public, State of New York
day of ri\, 2019 No. 02M06309947
Qualified in Queens County

Commission Expires August 18, 2
(\
Do
Notary Public

RELEASEES:

VEL

Vincent Sorrentino, Individually

Dated:

Sworn to me this
orn KANTILAL T. VADSOLA
2 ‘ay of fewl , 2019 Notary Public, State Of New York

Q No. 01-VA4912079

< lualified in Suffolk County

[x hu quer Commission Exnires Fabruarv 8, Leh
Notary Public

 

 

 

 

 

 

At,
\ Ginseng leh
on-behalf of JT Restaurant Corp.
Dated:
Sworn to m¢ this
aaNday of kph, 2019 KAN
TILAL T. VAD
| Notary Public, State oO
_—— » State Of N
y~_ A (A Va No. 01-VAag12079 " York
wae Co Qualified in Suffolk County
Notry Public Ommission Exnires February 8 gol
UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK

 

x
JOSE ZAVALA, Docket No.: 18-CV-01530
(ADS)(ARL)
Plaintiffs,
-against- STIPULATION OF
DISCONTINUANCE
JT RESTAURANT CORP. d/b/a ANGELINA’S WITH PREJUDICE
PIZZERIA & RESTAURANT, GIUSEPPE
MAGNOTTA, and VINNE DOE,
Defendants.
x

 

WHEREAS, on March 12, 2018, Plaintiff filed a Complaint, which asserts claims for,
inter alia, failure to pay minimum wage, overtime pay, spread-of-hours pay, statutory damages,
and other monies under the Fair Labor Standards Act, 29 U.S.C. § 201, ef seq. (“FLSA”) and/or
the New York Labor Law against JT Restaurant Corp. d/b/a Angelina’s Pizzeria & Restaurant,
Giuseppe Magnotta, and Vincent Doe a/k/a Vincent Sorrentino (collectively “Defendants”);

WHEREAS, the parties reached a settlement of this action and Plaintiff's claims through
arms-length negotiations, including at a mediation with Mediator Patrick McKenna held on
November 7, 2018, and have entered into a Settlement Agreement and Release (the “Agreement”,
formally memorializing the parties’ settlement;

WHEREAS, the terms of the Agreement, which are incorporated herein by reference, have
been reviewed and scrutinized by the Court and are approved and considered a fair and reasonable
resolution of, inter alia, a bona fide dispute over a provision or provisions of the FLSA, the New
York Labor Law, and/or time worked; and

WHEREAS, this Court shall retain jurisdiction to enforce the terms of the Agreement;
IT IS HEREBY STIPULATED AND AGREED, by and between the undersigned

counsel for the Parties, that this action be hereby dismissed against all Defendants and discontinued

in its entirety, with prejudice, pursuant to Rule 41(a)(2) of the Federal Rules of Civil Procedure.

A copy of the signatures on this Stipulation serve the same purposes as an original signature.

Dated: New York, New York
May 10, 2019

[ ALZE_—— N ore

2 S. eas

“ Feather LawFirm, P.C.
Attorneys for Defendants
666 Old Country Road
Suite 605

Garden City, New York 11530
dfeather@FeatherLawFirm.com

Attorneys for Defendants

SO ORDERED.

 

Arthur D. Spatt, U.S. District Judge

Vivianna Moralés) Esq.

Pechman Law Group PLLC
Attorneys for Plaintiff

488 Madison Avenue — 17" Floor
New York, New York 10022
morales@pechmanlaw.com

Attorneys for Plaintiff
SCHEDULE “B”

CONFESSION OF JUDGMENT

STATE OF NEW YORK _ )
COUNTY OF NASSAU ) SS.:

VINCENT SORRENTINO, being duly sworn, deposes and says:

1.

I am a Defendant in the action filed against myself, as “Vincent Doe” by Jose
Zavala in the United States District Court of the Eastern District of New York
entitled Zavala v. JT Restaurant Corp., et al., Case No. 18-CV-01530 (ADS)(ARL)
(the “Action”). I am an owner of JT Restaurant Corp. d/b/a Angelina’s Pizzeria &
Restaurant, and reside at 100 Rosedale Road, North Woodmere, Nassau County,
New York.

I am duly authorized to make and sign this Affidavit of Confession of Judgment on
my own behalf.

I hereby confess judgment herein and authorize entry thereof against myself for
the sum of SIXTY THOUSAND DOLLARS ($60,000.00), less any amounts
previously paid pursuant to the Settlement Agreement and Release signed by the
parties in the Action on April 30, 2019 (hereinafter the “Settlement Agreement,”
attached as Exhibit 1), together with statutory costs pursuant to 28 U.S.C. §§
1920, 1921, 1923, and 1924 and the N.Y. CPLR; reasonable attorneys’ fees
incurred in entering and enforcing the judgment accrued; and pre-judgment
interest accrued as of the date of Defendants’ failure to cure their breach of the
Settlement Agreement at the rate of 9% as provided in N.Y. C.P.L.R. § 5004, and
post-judgment interest .

I authorize entry of judgment in the County of Nassau, State of New York, the
Eastern District of New York, or in any court of competent jurisdiction in the State
of New York, or with any County Clerk’s Office of competent jurisdiction, as a
judgment against myself and Angelina’s, jointly and severally, against all property,
of any kind, in which I and/or Angelina’s, collectively or individually, have any
ownership interest.

This confession of judgment is for a debt justly due to the Plaintiff Jose Zavala
arising from the following facts:

By the Settlement Agreement filed in the action entitled Zavala v. JT
Restaurant Corp., et al., Case No. 18-CV-01530 (ADS)(ARL), I, along with
Defendant JT Restaurant Corp., agreed, jointly and severally, to make
certain payments to Jose Zavala. The Settlement Agreement further
provided that in the event Defendant JT Restaurant Corp. and I failed to
comply with the terms and conditions of said Settlement Agreement, Jose
Zavala could enter judgment against me and Defendant JT Restaurant Corp.

11
in the sum of $60,000.00, less any amounts previously paid pursuant to the
Settlement Agreement. To date, the undersigned and Defendant JT
Restaurant Corp. have failed to comply with the monetary obligations under
the terms and conditions of the Settlement Agreement, and the entry of
judgment in the sum of (to
be completed by Plaintiff), but no greater than SIXTY THOUSAND
DOLLARS ($60,000.00), plus reasonable attorneys’ fees incurred in
entering and enforcing the judgment accrued; and interest monies owed as
of the date of Defendants’ failure to cure their breach of the Settlement
Agreement at the rate of 9% as provided in N.Y. C.P.L.R. § 5004, and less
any amounts previously paid pursuant to the Settlement Agreement.

5. This confession of judgment is not for the purpose of securing Plaintiff against a
contingent liability and is not an installment loan within the prohibition of CPLR
§3201.

6. Please note that both me and Defendant JT Restaurant Corp. must be given ten

(10) calendar days’ notice prior to the filing of this Confession of Judgment. This
Confession of Judgment should not be accepted by the Clerk of Nassau County,
or any other County, unless it is (a) the original thereof, and not a photocopy or
duplicate, and (b) accompanied by a duly executed and notarized Affidavit of
Service affirming that the undersigned, Defendant JT Restaurant Corp. and our
legal counsel, David S. Feather of Feather Law Firm, P.C. were served with
notice in accordance with the Settlement Agreement and failed to cure this default
within that ten (10) calendar day time period. |

 

 

Vincent Seffentino

State of New York, County of Nassau.:

On Marci 302019 before me, the undersigned, a Notary Public in and for said State,
personally appeared Vincent Sorrentino, personally known to me or proved to me on the basis of
satisfactory evidence to be the individual(sy whose name(s) sore) subscribed to the within
instrument and acknowledged to me that he/she/Ahey executed the same in his/her/their-
capacity(es), and that by his/her/theirsignature(s)-on the instrument, the individual(s), or the
person upon behalf of which the individual(syacted, executed the instrument.

LF
Notary Public

KANTILAL T. VADS
. : 0
Notary Public, State Of New York
Qua nee -VA4912079
led in Suffolk c
> oun
Commission Expires February a ge 7
CONFESSION OF JUDGMENT

STATE OF NEW YORK _)
COUNTY OF NASSAU ) SS.:

GIUSEPPE MAGNOTTA, being duly sworn, deposes and says:

1.

Iam a Defendant in the action filed against myself by Jose Zavala in the United
States District Court of the Eastern District of New York entitled Zavala v. JT
Restaurant Corp., et al., Case No. 18-CV-01530 (ADS)(ARL) (the “Action”, and
reside at 207 Whitehall Boulevard, Garden City, Nassau County, New York.

I am the majority shareholder and an officer of Defendant JT Restaurant Corp.,
and am authorized to sign this Confession of Judgment on behalf of JT Restaurant
Corp, its affiliates, subsidiaries, successors in interest, and assigns (collectively
referred to as “Angelina’s”).

Angelina’s hereby confesses judgment herein and authorizes entry thereof against
it in the sum of SIXTY THOUSAND DOLLARS ($60,000.00), less any

amounts previously paid pursuant to the Settlement Agreement and

Release signed by the parties in the Action on April 30, 2019 (hereinafter the
“Settlement Agreement,” attached as Exhibit 1), together with statutory costs
pursuant to 28 U.S.C. §§ 1920, 1921, 1923, and 1924 and the N.Y. CPLR;
reasonable attorneys’ fees incurred in entering and enforcing the judgment
accrued; and pre-judgment interest accrued as of the date of Defendants’ failure
to cure their breach of the Settlement Agreement at the rate of 9% as

provided in N.Y. C.P.L.R. § 5004, and post-judgment interest .

Defendant JT Restaurant Corp. hereby authorizes entry of judgment in the County
of Nassau, State of New York, the Eastern District of New York, or in any court of
competent jurisdiction in the State of New York, or with any County Clerk’s
Office of competent jurisdiction, as a judgment against Angelina’s against all
property, of any kind, in which Angelina’s, collectively or individually, has any
ownership interest.

This confession of judgment is for a debt justly due to the Plaintiff arising from the
following facts:

By the Settlement Agreement filed in the action entitled Zavala v. JT
Restaurant Corp., et al., Case No. 18-CV-01530 (ADS)(ARL), JT
Restaurant Corp., agreed, jointly and severally, to make certain payments to
Jose Zavala. The Settlement Agreement further provided that in the event
Defendant JT Restaurant Corp. failed to comply with the terms and
conditions of said Settlement Agreement, Jose Zavala could enter judgment
against Defendant JT Restaurant Corp. in the sum of $60,000.00, less any
amounts previously paid pursuant to the Settlement Agreement. To date,

13
Defendant JT Restaurant Corp. has failed to comply with the monetary
obligations under the terms and conditions of the Settlement Agreement,
and the entry of judgment in the sum of

(to be completed by
Plaintiff), but no greater than SIXTY THOUSAND DOLLARS
($60,000.00), plus reasonable attorneys’ fees incurred in entering and
enforcing the judgment accrued; and interest monies owed as of the date of
Defendants’ failure to cure their breach of the Settlement Agreement at the
rate of 9% as provided in N.Y. C.P.L.R. § 5004, and less any amounts
previously paid pursuant to the Settlement Agreement.

 

This confession of judgment is not for the purpose of securing Plaintiff against a
contingent liability, and is not an installment loan within the prohibition of CPLR
§3201.

Please note that I must be given ten (10) calendar days’ notice prior to the filing
of this Confession of Judgment. This Confession of Judgment should not be
accepted by the Clerk of Nassau County or any other county unless it is (a) the
original thereof, and not a photocopy or duplicate, and (b) accompanied by a
duly executed and notarized Affidavit of Service affirming that I, and my legal
counsel, David S. Feather of Feather Law Firm, P.C. were served with notice in

accordance with the Settlement Agreement-and failéd to curethis default within
that ten (10) calendar day time period. a/ J
| .
\ L a \

GIUSEPPE MAGNOTTA, \
ON BEHALF OF JT

RESTAURANT CORP., ITS AFFILIATES,
SUBSIDIARIES, SUCCESSORS IN
INTEREST, AND ASSIGNS

    

 

\

State of New York, County of Nassau.:

On Marclr $9 3010 before me, the undersigned, a Notary Public in and for said State,
personally appeared Giuseppe Magnotta, personally known to me or proved to me on the basis
of satisfactory evidence to be the individual(s) whose name(s) is(are) subscribed to the within
instrument and acknowledged to me that he/she/they executed the same in his/hertheir
capacity(ies), and that by his/her/their signature(g) on the instrument, the individual(s), or the
person upon behalf of which the individual(s) acted, executed the instrument.

lon (ve

Notary'Public

 

KANTILAL T. VADSOLA
Notary Public, State Of New York
Ou ner O1-VA4912079
alified in Suffolk Coun
14 Commission Expires Fah-iary 2 go
